987 F.2d 231
81 Ed. Law Rep. 702
Jane DOE, Plaintiff-Appellee,v.TAYLOR INDEPENDENT SCHOOL DISTRICT, et al., Defendants,Mike Caplinger, in His Official Capacities and EddyLankford, in His Official and IndividualCapacities, Defendants-Appellants.
No. 90-8431.
United States Court of Appeals,Fifth Circuit.
March 18, 1993.

Eric W. Schulze, Laurie Maniotis Rodriguez, Hairston, Walsh, Anderson, Underwood & Schulze, P.C., Austin, TX, for defendants-appellants.
Gwendolyn H. Gregory, August W. Steinhilber, Deputy Gen. Counsel, Nat'l School Boards Assoc., Alexandria, VA, for amicus-Nat'l School Boards Assoc.
David M. Feldman and Myra C. Schexnayder, Vinson & Elkins, L.L.P., Houston, TX, Brian D. East, Ellen Hahn, Daves, Hahn & Levy, Vella M. Fink, B. Craig Deats, Van Os, Deats, Rubinett & Owen, P.C., Austin, TX, for M. Caplinger and E. Lankford.
Appeal from the United States District Court for the Western District of Texas;  Stephen H. Capelle, United States Magistrate Judge.
(Opinion October 2, 1992, 5 Cir., 1992, 975 F.2d 137)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, E. GARZA, and DeMOSS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.